Citation Nr: 1621202	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In Board decisions dated October 2014 and March 2015, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denial in a May 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that had its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disability, which is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in a letter dated April 2011.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment records.

Additionally, pursuant to the March 2015 Board Remand, the Veteran was afforded a VA medical opinion in May 2015, the report of which is of record.  As noted below, the Board finds that the VA medical opinion is sufficient, as it is predicated on consideration of the VA and private treatment records in the Veteran's claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the May 2015 VA medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this matter, the Veteran contends that he suffers from an acquired psychiatric disability manifested by depression, anxiety, and memory loss.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran served on active duty from September 1969 to April 1971.  His service treatment records, including his April 1971 separation examination, do not document any complaint of or treatment for a psychiatric disorder.

In March 2011 the Veteran indicated that he experienced depression and anxiety that had recently increased.  He reported that the stress of navigating a big rig though metropolitan areas had become too overwhelming for him, and he feared making wrong turns and reorienting, and experienced worry and stress in relation to the task, such that driving became a stressor.  He expressed that he was generally uncomfortable in social situations, to the point that he was absent from family gatherings.  He reported that he experienced a tendency to isolate.  The Veteran indicated that his short term memory difficulties were problematic.  He reported that his brother told him that others had taken advantage of him financially. 

Lay statements of record from the Veteran's brother and sister dated in May 2011 indicate that the Veteran was "depressed and very broken" on his return from service; and suggest that his service experiences "set him back," specifically socioeconomically.

Crucially, the competent and probative evidence of record contains no showing of an acquired psychiatric disability.  Indeed, the Veteran was afforded a VA examination in December 2014, at which time the examiner reported that the Veteran had no psychiatric disability.  The examiner explained that, the "Veteran denies any clinically significant symptoms [of] depression or anxiety.  He does not currently meet nor has he ever met criteria for a psychiatric disorder."

Pursuant to the March 2015 Board Remand, a psychologist reviewed the claims file, including the Board Remand instructions, the examiner noted, "[t]he Veteran was seen for a mental disorders [compensation and pension] C&P exam on 12/12/14.  Diagnostic impression was:  No diagnosis."  The examiner explained, "[h]e was administered the MMPI-2-RF.  His profile was reflective of mild dysphoria and somatic complaints.  As stated in that report, 'Veteran denies any clinically significant symptoms depression or anxiety.  He does not currently meet nor has he ever met criteria for a psychiatric disorder.'"  The May 2015 VA examiner further indicated that, with respect to the May 2011 statements of the Veteran and his siblings, "[t]he lay statements are not probative."  The examiner concluded, "[d]iagnosis and opinion remain unchanged."

It is undisputed that the Veteran has experienced some psychological symptoms including worry, memory loss, and isolation.  See, e.g., the Veteran's statement dated March 2011; see also the lay statements of the Veteran's sister and brother dated May 2011.  However, the Veteran's treatment records, VA examination and VA medical opinion reflect that the Veteran does not have an acquired psychiatric disability.  In fact, he does not meet the criteria for a psychiatric disorder, and has not done so either in service or in the post service clinical record.

In the absence of disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran asserts his psychological symptoms are indicative of a continuing psychiatric disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that psychological complaints may be a symptom of an acquired psychiatric disability would likely be known to the Veteran; therefore, his contention that he has an acquired psychiatric disorder has some tendency to establish a diagnosis.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The December 2014 and May 2015 VA examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions prior to rendering their findings.

Accordingly, the Veteran does not exhibit a current acquired psychiatric disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is denied.



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


